Citation Nr: 1804024	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted. 

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958 with additional service in the Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The reopened claims of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a final decision issued in July 2009, the RO denied service connection for bilateral hearing loss and tinnitus. 

2. Evidence added to the record since the final July 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

CONCLUSIONS OF LAW

1. The July 2009 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009) [(2017)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 
38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014). If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 
38 U.S.C. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the AOJ originally denied service connection for bilateral hearing loss and tinnitus in a July 2009 rating decision. At such time, the AOJ considered the Veteran's service treatment records (STRs) and post-service treatment records, and determined that there was no evidence that such disorders were incurred in or caused by the Veteran's military service. Consequently, the AOJ found that there was no nexus between the Veteran's bilateral hearing loss and/or his tinnitus, and his active duty military service.  

In July 2009, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement with such decision. Further, no additional evidence referable to his bilateral hearing loss or tinnitus was received within one year of the issuance of such decision. Finally, while the Veteran's service personnel records were received subsequent to the July 2009 rating decision, such are irrelevant to his claims for service connection for bilateral hearing loss and tinnitus. Therefore, the July 2009 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2017)].

In September 2010, VA received the Veteran's request to reopen his claims for service connection for bilateral hearing loss and tinnitus. In connection with such application, he submitted additional statements and medical records. Furthermore, in January 2011, the AOJ afforded him a VA examination in which the examiner provided an opinion addressing whether the Veteran's hearing loss was related to his service. See Shade, supra. Additionally, a June 2013 letter was received from Dr. N.C., who opined that the Veteran's hearing loss had been contributed to his active years in the military service. However, no rationale was provided for such opinion and Dr. N.C. did not indicate that he reviewed the Veteran's claims file in reaching such conclusion. Nonetheless, as service connection for bilateral hearing loss was previously denied on the basis that there was no evidence linking such disorder to his military service and the January 2011 and June 2013 opinions directly address such missing element, the Board finds that such evidence is new and material.

Moreover, while the January 2011 VA examiner noted that the Veteran indicated he never experienced tinnitus, the Veteran testified that such was untrue and his tinnitus had actually gotten worse at the October 2017 Board hearing.  

Consequently, the Board finds that the evidence added to the record since the final July 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. Therefore, the Board finds that new and material evidence has been received and, accordingly, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus as a result of noise exposure during service. Alternatively, at the October 2017 Board hearing, the Veteran stated that his bilateral hearing loss and tinnitus may have been caused by a November 1993 in-service hit and run during his time in the Navy Reserve. 

In this regard, the Veteran's claims were previously denied because there was no nexus linking his bilateral hearing loss and tinnitus to his military service. As an initial matter, the Board finds that competent evidence of record indicates that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes and tinnitus. Specifically, the January 2011 VA examination revealed that the Veteran had left ear hearing loss for VA purposes, but not right ear hearing loss. However, an August 2010 private audiological evaluation indicates that the Veteran has right ear hearing loss for VA purposes. Thus, the Board will resolve all doubt in favor of the Veteran and find that he has a current disability of right ear hearing loss for VA purposes. See 38 C.F.R. § 3.385. Additionally, the Board finds that the Veteran has a current diagnosis of tinnitus as such disorder can be identified through lay observations alone and he has offered competent and credible descriptions of experiencing tinnitus throughout the appeal. See Charles v. Principi, 16 Vet. App. 370 (2002). 

Nonetheless, the Board finds that a remand is warranted to obtain an addendum opinion to determine if the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his military service. In this regard, the January 2011 VA examiner opined that the Veteran's hearing loss was less likely as not due to acoustic trauma in service. In support thereof, the examiner noted that the Veteran reported that his hearing loss became noticeable approximately 5 years ago, which was more than 12 years after he left the Reserve service. The examiner also noted that there was a December 1993 audiogram that appeared to reveal some erroneous information in the left ear with a 70 decibel threshold at 500 Hertz and a 90 plus decibel threshold at 3000 Hertz with normal thresholds at the remainder of the frequencies. The Board notes that such audiogram was conducted after the Veteran's November 1993 in-service hit and run injury, and thus, may not be erroneous. 

Furthermore, the VA examiner noted that the Veteran indicated he never experienced tinnitus, which is incorrect based on the Veteran's post-service treatment records and his October 2017 hearing testimony, in which the Veteran reported experiencing such disorder. Thus, the Board finds a remand is necessary to obtain an addendum opinion that addresses such concerns. 

Lastly, at the October 2017 Board hearing, the Veteran stated that he has received treatment at VA Medical Center in Long Beach, California since 1995 and was issued hearing aids at such facility. It does not appear that such records have been obtained in its entirety. Furthermore, the record reflects that the Veteran has also received private treatment for his claimed disorders.  Thus, on remand, the AOJ should provide the Veteran an opportunity to identify any outstanding treatment records and, thereafter, obtain all identified records, to include his complete VA treatment records dating since 1995. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims. After obtaining any necessary authorization from the Veteran, all outstanding records, to include all VA treatment records from the Long Beach, California, VA Medical Center dated from 1995 to the present that are not of record should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the January 2011 audiological examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the January 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For the purposes of rendering the requested opinions, the examiner should presume that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes and tinnitus.

(A) After a review of the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and/or tinnitus had its onset in, or is otherwise related to the Veteran's military service, to include his claimed noise exposure during service and/or his November 1993 in-service hit and run injury. 

(B) The examiner should also offer an opinion as to whether the Veteran's bilateral hearing loss and/or tinnitus manifested within one year of his service discharge in December 1958, i.e., by December 1959, and, if so, to describe the manifestations.

In offering the foregoing opinions, the examiner must consider and discuss the Veteran's December 1993 Reserve audiogram indicating left ear hearing loss and the June 2013 private opinion from Dr. N.C., as well as the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's bilateral hearing loss and tinnitus. The examiner is advised that the opinions provided must not be based solely on the lack of any evidence of hearing loss and/or tinnitus in the Veteran's STRs.

A rationale for any opinion offered should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


